Citation Nr: 0419486	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7,546.00.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2002 decision by the Committee 
on Waivers and Compromises (Committee) that denied waiver of 
recovery of an overpayment in the amount of $7,546.00.  The 
veteran filed a notice of disagreement (NOD) in February 
2002, and the RO issued a statement of the case (SOC) in June 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2002.  

In September 2003, the Board remanded the veteran's claim to 
the RO for additional development.  As the RO continued the 
denial of the claim, it was returned to the Board for further 
appellate consideration. 

For the reason expressed below, this matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted.  

In its September 2003 remand, the Board directed that the RO 
ask the veteran to complete an updated financial status 
report (VA Form 20-5655).  In February 2004, the RO received 
a completed financial status report from the veteran.  In 
reviewing the submitted financial status report, the Board 
notes that the veteran reported his income as $1,162.00, the 
sum total of his spouse's monthly social security benefits 
($324.00) and his VA pension benefits ($838.00).  The veteran 
reported his monthly expenses as $779.00.  

However, the Board finds that the veteran's reported expenses 
appear to contain an error.  The veteran listed his monthly 
food expense as $60.00.  However, in an August 2002 
Declaration of Status of Dependents (VA Form 21-686c), the 
veteran reported that his dependents were his spouse and his 
two children, and there is nothing of record after August 
2002 to reflect a change in the number of dependents.  As, it 
is more likely that, on average, one person would spend 
$60.00 on food on a weekly basis, it appears that the food 
expense figure reported by the veteran may be erroneous.  

Thus, in the interest of fairness, and to ensure that the 
veteran is given every consideration with respect to the 
issue on appeal, the RO should request that the veteran 
submit another financial status report to clarify whether he 
does, in fact, spend $60.00 a month on food for his family.  

The Board regrets that another remand of this matter will 
further delay a final decision on appeal, but finds that, to 
ensure that all due process requirements are met, such action 
is unavoidable.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ask the veteran to 
complete an updated financial status 
report (VA Form 20-5655) and incorporate 
the completed form into the claims file.  

2.  Thereafter, the Committee should 
consider the claim for waiver of recovery 
of the overpayment in the amount of 
$7,546.00, in light of all pertinent 
evidence, to particularly include the 
updated financial status report, and 
legal authority.

3.  If the decision remains adverse to 
the veteran, he should be issued a 
supplemental statement of the case and be 
given an opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




